Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 16, and 22 have been considered but are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 14-17, 22-27, 35, and 36 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abir (US 2003/0061025).
Regarding claims 1, 16, and 22, Abir discloses a non-transitory computer readable medium comprising instructions ([0025], programs stored in memory) which, when executed by one or more hardware processors (202), causes performance of operations comprising:
 identifying a plurality of citations of a seed value ([0169], [0170], the word JETS; [0202], [0203], the name MOSHE) for an entity type ([0201]-[0203], the word MOSHE corresponds to the entity type NAME) in a training data corpus ([0157], [0169], a plurality of documents); 
determining a context-value pattern for the plurality of the citations of the seed value for the entity type ([0169], [0170], [0201]-[0203], patterns containing the names are analyzed); 
identifying a plurality of candidate values, for the entity type, in the training data corpus based on each of the plurality of candidate values being cited in the training data corpus in accordance with the context-value pattern ([0169], [0170], [0201]-[0203], names in word strings are analyzed and detected); and
 labeling at least a subset of the plurality of candidate values with the entity type ([0201], words belonging to a category are indicated).
Regarding claims 2, 17, and 23, Abir discloses wherein the operations further comprise:
selecting the subset of the plurality of candidate values as a set of seed values for the entity type ([0201], words belonging to a category are indicated); 
identifying a second plurality of citations of the set of seed values in the training data corpus ([0170], the word TICKET); 
determining a plurality of context-value patterns for the second plurality of citations of the set of seed values for the entity type ([0169], [0170], [0201]-[0203], patterns containing the word type are determined); 
identifying a second plurality of candidate values, for the entity type, in the training data corpus based on each of the second plurality of candidate values being cited in the training data corpus in accordance with one of the plurality of context-value patterns (([0169], [0170], [0201]-[0203], target words in word strings are analyzed and detected; [0201], words belonging to a category are indicated); and 
labeling at least a subset of the second plurality of candidate values with the entity type ([0201], words belonging to a category are indicated).
Regarding claims 3 and 24, Abir discloses wherein a context-value pattern of the plurality of context-value patterns comprises one or more terms before or after the seed value in a citation that includes the seed value for the entity type ([0169], [0170], [0201]-[0203], words occurring before and after the seed are analyzed).
Regarding claim 4 and 25, Abir discloses wherein the context-value pattern comprises one or more terms preceding the seed value in the plurality of citations ([0169], [0170], [0201]-[0203], words occurring before and after the seed are analyzed).
Regarding claims 5 and 26, Abir discloses wherein the context-value pattern comprises one or more terms subsequent to the seed value in the plurality of citations ([0169], [0170], [0201]-[0203], words occurring before and after the seed are analyzed).
Regarding claims 6 and 27, Abir discloses wherein the context-value pattern comprises the seed value, one or more terms preceding the seed value, and one or more terms subsequent to the seed value ([0169], words within a range of the seed word (i.e. before or after) are detected).
Regarding claims 14 and 35, Abir discloses wherein the seed value is received as input ([0026], text is received as input).
Regarding claims 15 and 36, Abir discloses wherein: 
a context-pattern is received as input ([0026], the sentence containing co-occurring seed words is received as input); 
and the seed value is generated based on the context-pattern ([0169], [0170], seed words are extracted from the input text).

Allowable Subject Matter
Claims 7-13, 18-21, and 28-34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFERY A WILLIAMS whose telephone number is (571)270-7579. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath Perungavoor can be reached on 571-272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFERY A WILLIAMS/Primary Examiner, Art Unit 2488